            Case 17-17333-RAM   Doc 111   Filed 12/13/18   Page 1 of 10




     ORDERED in the Southern District of Florida on December 12, 2018.




                                                  Robert A. Mark, Judge
                                                  United States Bankruptcy Court
_____________________________________________________________________________




                     UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF FLORIDA
  __________________________________
                                     )
  In re:                             )    CASE NO. 17-17333-RAM
                                     )    CHAPTER 13
  LORENZO J. AGUERO,                 )
                                     )
                                     )
                 Debtor.             )
                                     )
                                     )


                   ORDER OVERRULING OBJECTION TO CLAIM

       If a secured creditor files a proof of claim in a chapter 13

  case that reserves the right to amend to seek a deficiency if the

  collateral is liquidated, should the Court allow the amended claim

  for an unsecured deficiency even if the amended claim is filed after

  confirmation? While recognizing that this type of post-confirmation

  amended claim should not always be allowed, the Court finds that in
         Case 17-17333-RAM       Doc 111    Filed 12/13/18   Page 2 of 10



this case, allowing the amended claim benefits the Debtor with

minimal, if any, prejudice to other creditors.

                   Procedural and Factual Background

     The Court conducted a hearing on August 14, 2018, on the

Trustee’s Objection to Claim [DE# 102], objecting to the amended

proof of claim (the “Amended Claim”) filed on May 9, 2018 by World

Omni Financial Corp. (“World Omni”) [Claim 1-2]].                    World Omni’s

Amended Claim is an unsecured claim for $9,959.59, representing the

deficiency remaining on a car loan when the car was repossessed and

sold after the filing of this case.            See World Omni’s Repossession

Account Statement [DE# 107-4].          Following the hearing, both World

Omni and the chapter 13 Trustee (the “Trustee”) filed supplemental

memoranda [DE#s 107 and 108].

     World Omni filed a timely proof of claim on August 3, 2017 (the

“Original Claim”) [Claim 1-1].          The Original Claim was filed as a

$25,867.11    secured   claim,    but   expressly      stated     that      “Creditor

reserves the right to amend its claim to seek a deficiency balance,

if any, in the event Creditor’s collateral is liquidated.”                  Original

Claim, ¶ 7.

     The vehicle at issue was purchased by the Debtor less than 910

days before the petition date.       As such, under the so-called hanging

paragraph placed at the end of 11 U.S.C. § 1325(a), section 506 of

the Bankruptcy Code does not apply and the Debtor was required to

treat the car debt as fully secured.            The Debtor chose to do so by
                                        2
            Case 17-17333-RAM    Doc 111   Filed 12/13/18    Page 3 of 10



providing for direct payments to World Omni outside the Debtor’s

chapter 13 plan [DE# 82].       The February 28, 2018 Confirmation Order

[DE# 95] granted World Omni in rem stay relief because the car debt

was not being treated in the plan.

      On April 2, 2018, less than two months after confirmation, the

car was repossessed.      The car was sold on April 20, 2018, and three

weeks later World Omni filed its Amended Claim for the deficiency

that remained after applying the sale proceeds to the total debt.

At the August 14th hearing on the Trustee’s Objection, World Omni

stipulated that if its Amended Claim is allowed, it would only seek

pro rata payment of future distributions to unsecured creditors

under the plan.     This concession was not necessary because the plan

does not provide for any payments to unsecured creditors until the

final month of the plan.

                                  Discussion

      The Trustee argues that the Amended Claim should be disallowed

because it was filed after the bar date.          Alternatively, the Trustee

argues that the Amended Claim should be disallowed because the

confirmed plan provided for direct payments to World Omni outside

of the plan and therefore, World Omni should not be permitted to

participate in plan distributions to unsecured creditors.

      Whether the Court will allow World Omni’s Amended Claim depends

on (i) whether the Amended Claim is a true amendment as opposed to

a   new   claim,   and   (ii)   whether    the   Court      will   allow    a   post-
                                       3
           Case 17-17333-RAM   Doc 111   Filed 12/13/18   Page 4 of 10



confirmation amendment.        In International Horizons, the Eleventh

Circuit laid out the framework for deciding whether an amendment to

a proof of claim should be allowed. United States v. International

Horizons, Inc. (In re International Horizons, Inc.), 751 F.2d 1213

(11th Cir. 1985).     The Circuit recognized that, traditionally, a

court’s inquiry should be focused on fair and timely notice to other

interested parties, like the debtor, the chapter 13 trustee, and

other creditors whose plan treatment will be impacted by allowance

of an amendment. Id. at 1217.        World Omni easily satisfies these

traditional considerations because World Omni expressly reserved the

right to assert an unsecured deficiency claim in its timely-filed

Original Claim.

     However, International Horizons did not rest exclusively on the

historical standard for evaluating whether a claim amendment should

be allowed.    The Eleventh Circuit articulated its own standard as

follows:

     [I]n a bankruptcy case, amendment to a claim is freely
     allowed where the purpose is to cure a defect in the claim
     as originally filed, to describe the claim with greater
     particularity or to plead a new theory of recovery on the
     facts set forth in the original claim. Still, the court
     must subject post bar date amendments to careful scrutiny
     to assure that there was no attempt to file a new claim
     under the guise of amendment.

Id. at 1216-17 (internal citations omitted).

     Two threshold considerations from the standard set forth above

must be satisfied before the Court can assess the equities in this

                                     4
            Case 17-17333-RAM      Doc 111   Filed 12/13/18   Page 5 of 10



case.    First, does the Amended Claim plead a new theory of recovery

on the facts set forth in the Original Claim?                 And second, is the

Amended Claim merely an attempt to file a new claim under the guise

of amendment?

        Pleading a new theory of recovery is the only one of the three

grounds for amending a claim that might apply in this case.                         Some

courts    have   concluded    that    seeking     allowance      of   an     unsecured

deficiency claim is more than pleading a new theory of recovery –

it is asserting a new claim. In re Jackson, 482 B.R. 659, 665 (Bankr.

S.D. Fla. 2012) (“The filing of an unsecured deficiency claim for

the first time after the bar date cannot be an amendment to a timely

filed, wholly secured claim; it is a completely new claim”). The

Jackson decision cited In re Matthews, 313 B.R. 489, 494 (Bankr.

M.D. Fla. 2004) (“the attempt to change the status of a claim from

secured    to    unsecured    is   not   considered     an    amendment,       in    the

traditional sense, that is to be freely allowed”).

        In both Jackson and Matthews, the original claims were filed

solely as secured claims with nothing in the claim referring to or

preserving a potential deficiency claim.                 In fact, the Matthews

court specifically acknowledged that the result would have been

different if the original claim had reservation language.                       In re

Matthews, 313 B.R. at 494 (“If the secured creditor wants to receive

something    more   than     its   collateral     value—a     distribution          on   a

deficiency under a confirmed plan—it must timely file either an
                                         5
               Case 17-17333-RAM      Doc 111     Filed 12/13/18   Page 6 of 10



unsecured proof of claim or a secured claim with a clear reservation

of   the      right   to   file   a   deficiency       claim.”     (internal      citation

omitted)).      1


        Other courts have allowed amended claims that seek a deficiency

if the original claim reserved that right.                    See In re Winters, 380

B.R. 855 (Bankr. M.D. Fla. 2007) (analyzing Matthews and other cases

involving reservation of rights in an original proof of claim, and

allowing an amended deficiency claim that was filed six months after

confirmation of a chapter 13 plan).                This Court agrees and concludes

that World Omni preserved the right to pursue a deficiency claim by

the clear reservation of rights language included in the Original

Claim.

        The    remaining    issue     is   the     timing   of     the   Amended    Claim.

Specifically, even though the Amended Claim asserts an unsecured

claim that was properly preserved, should the Amended Claim be

disallowed because it was filed after confirmation of the Debtor’s

plan?

        In International Horizons, the Eleventh Circuit analyzed the

timeliness of an amended claim by reference to the bar date for

filing     proofs     of   claim.      With       regards   to     the   extra    scrutiny

proscribed for untimely amendments, the Eleventh Circuit counsels




1 Although it was dicta, it appears that the Jackson court would not have allowed
a post bar date amendment even if the original claim included a reservation of
rights. 482 B.R. at 666-67. This Court disagrees with that view.
                                              6
           Case 17-17333-RAM   Doc 111     Filed 12/13/18   Page 7 of 10



courts to ensure only that the amendment is not a thinly-veiled

attempt to sneak in a new claim. International Horizons, 751 F.2d

at 1216-17.   The Eleventh Circuit did not address whether the filing

of an amended claim after confirmation of a chapter 13 plan was an

additional factor courts should consider.

      The Trustee argues that the post confirmation Amended Claim is

barred by the res judicata effect of the confirmation order.                     The

Court disagrees.      The confirmation order granted World Omni in rem

stay relief “to pursue available state court remedies against [the

Vehicle]” [DE# 95, p. 2, par. 4].          It did not grant stay relief to

pursue a deficiency claim.     Moreover, the Plan does not preclude the

Trustee from making payments to World Omni on a later allowed

unsecured claim.      It simply says that secured creditors who will

receive direct payments outside of the plan shall not receive a

distribution from the Trustee on their secured claims [DE# 82, p.

2, § E].

      The chapter 13 trustee has also argued that laches should bar

the allowance of the Amended Claim [DE #108] (citing Abramson v.

Superintendence Co. (In re Casco Chemical Co.), 335 F.2d 645, 651

(5th Cir. 1964)).       The Court agrees that, in some cases, laches

could bar allowance of a post-confirmation amended claim if allowing

the   claim   would   be   extremely     prejudicial        to   other     unsecured

creditors who accepted the plan.           However, the Court declines to

adopt a bright-line rule disallowing all amendments to claims that
                                       7
            Case 17-17333-RAM       Doc 111    Filed 12/13/18    Page 8 of 10



are filed after confirmation of a chapter 13 plan.                         Instead, the

Court   finds      that   post-confirmation           claim     amendments      must     be

evaluated on a case-by-case basis.             A bankruptcy court is first and

foremost a court of equity.            Even the Eleventh Circuit’s analysis

in   International        Horizon     begins      from    that      starting      point.

International Horizons, 751 F.2d at 1216.

     In this case, the equities favor World Omni.                   World Omni acted

promptly to preserve its deficiency claim.                      It filed the Amended

Claim within a month of selling the Debtor’s car and less than three

months after confirmation of the Debtor’s chapter 13 plan. Moreover,

allowing World Omni to share in distributions to unsecured creditors

will not impose any burden on the chapter 13 trustee or have any

significant impact on the other unsecured creditors.                        The Debtor

confirmed a three-year plan comprised of thirty-six monthly plan

payments beginning in 2017 [DE #82, 95, 99].                       The sole payment

earmarked    for    unsecured   creditors        is     the     Debtor’s    final      plan

payment, which is not yet due.

     More specifically, unsecured creditors will receive only one

distribution, a pro rata share of $494.27 due from the Debtor in

2020.   Inclusion of World Omni in the unsecured creditor class does

not render the Debtor’s plan unfeasible.                 It merely increases the

pool of creditors that will share in the Debtor’s $494.27 pot.

Although this will slightly decrease the amount that unsecured

creditors    otherwise      would    receive,      no    unsecured      creditor       has
                                          8
          Case 17-17333-RAM   Doc 111   Filed 12/13/18   Page 9 of 10



objected to allowance of World Omni’s Amended Claim, and any minimal

prejudice that such creditors might suffer is outweighed by the

significant benefit to the Debtor of discharging a nearly $10,000

deficiency claim.

     World Omni argues alternatively that its deficiency claim

should not be deemed discharged upon completion of the plan if its

Amended Claim is disallowed.     See In re Park, 532 B.R. 392, 392-393

(Bankr. M.D. Fla. 2015) (If a secured creditor is treated outside

the plan, a deficiency claim that arises from liquidation of the

collateral is not discharged under 11 U.SC. § 1328).               The Trustee

makes this same argument in her memorandum in support of the

Objection to Claim [DE# 108, p. 2].

     This Court does not adopt or reject the Park holding in this

Order because the Amended Claim will be allowed and discharged if

the Debtor completes his plan.      Certainly, if Park is right, this

is a better result for the Debtor than the possible alternative of

facing collection on a nearly $10,000 claim when he emerges from

bankruptcy.

     Therefore, it is –

     ORDERED as follows:

     1.   The Trustee’s Objection to Claim is overruled.

     2.   World Omni’s Amended Claim is allowed as an unsecured

claim in the amount of $9,959.59 and will share pro rata in the


                                    9
         Case 17-17333-RAM   Doc 111    Filed 12/13/18   Page 10 of 10



single distribution to unsecured creditors in month 36 of the

confirmed plan.

                                  ###
COPIES TO:

Christina V. Paradowski, Esq.
Jesse R. Cloyd, Esq.
TRIPP SCOTT, P.A.
110 SE 5th Street
15th Floor
Ft. Lauderdale, FL 33301
(Counsel for Creditor, World Omni)

Nancy K. Neidich, Chapter 13 Trustee
P.O. Box 279806
Miramar, FL 33027-9806

Desiree Calas-Johnson, Esq.
Mary Reyes, Esq.
782 NW 42nd Avenue
Suite 447
Miami, FL 33126
(Counsel for Debtor)




                                   10
